Citation Nr: 9915184	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1946.  The appellant is the veteran's widow.

This appeal arose from a June 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  In January 1999, the appellant and her 
daughter testified before a member of the Board of Veterans' 
Appeals (Board) via a videoconference hearing.


FINDINGS OF FACT

1.  The appellant has not shown by competent medical evidence 
that the cause of the veteran's death can be related to his 
period of service.

2.  The veteran was not totally disabled at the time of his 
death, nor was his cause of death service-connected.



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(1998).

2.  The appellant lacks entitlement under the law for 
Dependent's Educational Assistance.  38 U.S.C.A. § 5107(a), 
Chapter 35 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
the cause of the veteran's death

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and cardiovascular disease, to include 
hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

Some of the basic facts are not in dispute.  The veteran's 
death certificate revealed that his cause of death was 
cardiopulmonary arrest due to arteriosclerotic heart disease 
(ASHD) as a consequence of hypertension.  No autopsy was 
performed.  At the time of his death, he was service-
connected for schizoaffective type schizophrenia, assigned a 
70 percent disability evaluation.

A review of the veteran's service medical records contained 
no reference to any complaints of or treatment for 
cardiovascular disease, to include hypertension.  At the time 
of his entrance onto active duty, his blood pressure was 
noted to be 135/70.  A chest x-ray was negative and his 
cardiovascular system was normal.  During a November 1945 
hospitalization for psychiatric complaints, his blood 
pressure was noted to be 108/24.  An examination of his heart 
revealed no abnormalities.  The December 1945 separation 
examination noted that his blood pressure was 112/78.  His 
cardiovascular system was within normal limits and a chest x-
ray was negative.

The veteran was hospitalized at a private facility between 
September and October 1975.  He was admitted after several 
hours of sharp pain localized to the left anterior chest, 
with associated nausea and sweating.  No previous history of 
heart disease or hypertension was noted.  An EKG showed some 
ischemic ST depressions. His blood pressure was 210/120 and 
his pulse was 80 and regular.  The final diagnosis was acute 
myocardial infarction high lateral and inferolateral wall 
subendocardial due to ASHD.  Subsequent to this 
hospitalization, he was seen on an outpatient basis by VA in 
1976.  At that time, he stated that he had had a 30 year 
history of hypertension.  Between October and December 1976 
his blood pressure ranged between 190-230/132-140.

During a February 1978 VA examination of the veteran, a 
history of alcohol and marijuana abuse were noted.  VA 
outpatient treatment records developed between 1978 and 1983 
reflected his continuing treatment for hypertension.

In December 1990, the veteran suffered a cerebral vascular 
accident (CVA), which resulted in left-sided hemiparesis.  In 
March 1991, he was diagnosed with vascular insufficiency 
after reddish discoloration with marked swelling of the 
ankles and feet were noted.  He was afforded a VA examination 
in August 1991.  His blood pressure was 160/80.  A chest x-
ray revealed an enlarged heart and a tortuous and uncoiled 
aorta.  An EKG displayed marked sinus bradycardia, possible 
left atrial enlargement and left ventricular hypertrophy with 
repolarization abnormality.  The diagnoses were hypertension; 
ASHD with an enlarged heart; and status post CVA with left-
sided weakness.  Between October 1994 and February 1996, his 
blood pressure readings ranged between 160-163/71-82.

The veteran was examined by VA in September 1995.  His 
history was positive for hypertension, diabetes mellitus, a 
left-sided CVA and schizophrenia.  This examination noted 
definite cognitive impairment.  The examiner felt that he was 
suffering from some type of dementia, likely Alzheimer's 
disease, although it was possible that it could be multi-
infarct dementia.

In May 1996, the veteran was noted to be residing in a 
nursing home, from which he was transferred to a VA facility 
for treatment in June 1996.  During his stay, he was noted to 
be a difficult patient.  He would refuse to take his 
medications and would also refuse to eat.  At one point he 
removed a Foley catheter, causing an infection to develop.  
He had wanted to leave the facility against medical advice; 
he was evaluated and was found to be incompetent to make 
either medical or financial decisions.

The appellant and her daughter testified before a member of 
the Board via a videoconference hearing.  Both stated their 
contention that the veteran's schizophrenia had rendered him 
resistive to any attempts to treat him.  They stated that 
this mental disorder had made him self-destructive, which led 
to his refusal to allow treatment.  This refusal then 
resulted in a deterioration in his health and his ultimate 
demise.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

After a careful review of the evidence, it is found that the 
appellant has failed to submit a well grounded claim for 
service connection for the cause of the veteran's death under 
the previously noted laws and regulations.  The death 
certificate leaves no doubt that the veteran died from 
cardiopulmonary arrest due to ASHD as a consequence of 
hypertension.  There was no indication that the veteran 
suffered from a heart condition or hypertension in service, 
nor was there any evidence offered to show that he developed 
cardiovascular disease, to include hypertension, to a 
compensable degree within one year of his separation (the 
first objective evidence of these conditions was not noted 
until 1975, approximately 30 years following his discharge).

The appellant has also contended that the veteran's service-
connected schizophrenia played a role in causing his death.  
However, she has presented no objective evidence of a causal 
or etiological relationship between the service-connected 
schizophrenia and the ASHD and hypertension that ultimately 
resulted in his death, save for her own opinion, which is not 
a competent opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 491 (1992).  There has also been no 
evidence offered to suggest that his schizophrenia 
contributed to his death in any significant way.  This 
disorder was not listed as a contributory illness on the 
death certificate.  While he was noted to be a difficult 
patient at the time of his death, he suffered from dementia, 
which the records had not related to his service-connected 
schizophrenia, but had been possibly linked to his CVA.

Therefore, it is found that the appellant has failed to 
present evidence of a well grounded claim for service 
connection for the cause of the veteran's death.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice in denying this 
claim as not well grounded, even though the RO decision was 
on the merits.  Edenfield v. Brown, 8 Vet. App. 384 (1995).


II.  Entitlement to Dependent's 
Educational Assistance under 38 U.S.C.A. 
Chapter 35

A surviving spouse is entitled to dependent's educational 
assistance under 38 U.S.C.A. Chapter 35 if the following 
conditions are met:

(a) General.  Basic eligibility exists if 
the veteran:

	(1) Was discharged from service 
under conditions other than dishonorable, 
or died in service; and
	(2) Has a permanent total service-
connected disability; or
	(3) A permanent total service-
connected disability was in existence at 
the date of the veteran's death; or
	(4) Died as a result of a service-
connected disability

In regard to whether this claim is well grounded, it is noted 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter "the Court"), has held that 
the concept of "well grounded" is limited to the character 
of the evidence submitted by the claimant.  In those cases 
where the law and not the evidence is dispositive, the claim 
should be denied on the basis that there is an absence of 
legal merit or that the claimant lacks entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In the instant case, the appellant has requested that she be 
awarded dependent's educational assistance as the surviving 
spouse of the veteran.  However, at the time of his death, a 
permanent total service-connected disability was not in 
existence.  Furthermore, service connection for the cause of 
the veteran's death has not been established.  Therefore, it 
is found that the appellant has not established entitlement 
under the law to the benefit sought.  Under the 
circumstances, this claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependent's educational assistance is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

